Exhibit 10.12

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

SIXTH AMENDMENT TO

EXCLUSIVE DISTRIBUTION AGREEMENT

This Sixth Amendment (this “Sixth Amendment”) to the Exclusive Distribution
Agreement is entered into as of the date of the last signature below (the “Sixth
Amendment Effective Date”) by and between RTI Surgical, Inc. (f/k/a RTI
Biologics, Inc.), a Delaware corporation (“RTI”), and Biomet 3i, LLC, a Florida
limited liability company (“Biomet 3i”).

Recitals

A. Zimmer Dental, Inc. and RTI entered into an Exclusive Distribution Agreement
on September 30, 2010, as subsequently amended by the First Amendment dated
September 27, 2011, the Second Amendment dated January 15, 2014, that certain
Letter Amendment dated December 30, 2013, the Third Amendment dated December 31,
2013, and the Fifth Amendment dated October 11, 2017 (collectively, the
“Agreement”).

B. Effective January 1, 2016, Zimmer Dental, Inc. assigned the Agreement to its
Affiliate, Biomet 3i.

C. Biomet 3i and RTI desire to amend the Agreement as set forth in this Sixth
Amendment.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the execution and delivery of this Sixth Amendment, Biomet 3i
and RTI agree as follows:

1. Defined Terms. Certain capitalized terms used in this Sixth Amendment are
defined on Annex 6.1 attached to this Sixth Amendment, and Section 1.1(a) of the
Agreement is hereby amended to include such defined terms. The defined term
“Zimmer” as used throughout the Agreement is hereby amended and replaced with
“Biomet 3i.” Unless otherwise defined in this Sixth Amendment (including its
Annexes), capitalized terms used herein shall have the meanings ascribed to such
terms in the Agreement.

2. Firm Orders. Section 3.2 of the Agreement is hereby amended and replaced in
its entirety with the following:

“Firm Orders. On or before the fifth (5th) Business Day of each month, Biomet 3i
shall place (a) binding firm tissue transfer orders with RTI for the Implants
covering at least the first [****] of Biomet 3i’s Rolling Forecast, with
requested delivery dates no less than the lead times set forth on Exhibit A for
the applicable Implants (each, a “Forecasted Firm Order”), and (b) a blanket
tissue transfer order for [****]1 2. In the event that there is a discrepancy
between the

  

 

1 

[****]

2 

[****]



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

submitted Rolling Forecast and the Forecasted Firm Order for the first [****] of
the Rolling Forecast, the Forecasted Firm Order will supersede the Rolling
Forecast. Orders for months contained in a Forecasted Firm Order that roll over
into the following month’s Forecasted Firm Order will not change. RTI shall
accept all Forecasted Firm Orders placed by Biomet 3i and provide a written
confirmation of its acceptance within five (5) Business Days after receipt of
the Forecasted Firm Order. If any Firm Order (as defined below) or confirmation
conflicts with any term in this Agreement, the term in this Agreement shall
govern and control.”

3. Minimum Order Volume. Section 3.9 of the Agreement is hereby amended as
follows:

(A) The Minimum Requirement for each of calendar years 2018 and 2019 is $[****].

(B) The Minimum Requirement for each calendar year from 2020 through 2024 shall
be [****].

(C) The first sentence of Section 3.9 is hereby amended and replaced in its
entirety with the following:

“The exclusive Distribution rights for the Implants granted under this Agreement
shall become non-exclusive at the option of RTI in the event that Biomet 3i
fails to submit, with respect to the calendar years set forth below, Qualifying
Firm Orders for the Implants with aggregate Fees in the minimum amounts set
forth in the following schedule (“Minimum Requirements”):”

(D) Section 3.9(c) is hereby amended and replaced in its entirety with the
following:

“(c) Carry-forward of Excess Fees. In the event that the aggregate Fees for
Biomet 3i’s Qualifying Firm Orders with respect to any calendar year exceed the
applicable Minimum Requirement for such calendar year by more than [****],
Biomet 3i shall have the right to carry forward and apply the excess Fees to the
immediately subsequent calendar year for purposes of determining Biomet 3i’s
compliance with the Minimum Requirements for the subsequent calendar year.
Excess Fees in one calendar year shall not carry over to any additional
subsequent periods beyond the immediately subsequent calendar year.”

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      2 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

4. Payments. Section 4.1 of the Agreement is hereby amended by adding the
following to the table set forth in such Section:

 

2021

     [****]  

2022

     [****]  

2023

     [****]  

2024

     [****]  

5. Minimum Order Volume; Payments. This Section 5 to this Sixth Amendment shall
apply only to and during the period commencing from the Sixth Amendment
Effective Date and concluding on December 31, 2024. Absent a subsequent
amendment or restatement executed between the parties to the contrary, effective
January 1, 2025, Sections 3.9(e)(iv) and 4.1 to the Agreement shall revert to
their prior terms without giving effect to this Sixth Amendment and
Section 4.1.1 shall expire. Notwithstanding the foregoing, with respect to any
Impeding Event that commences on or after the Sixth Amendment Effective Date and
prior to January 1, 2025 but has not been resolved by December 31, 2024,
Section 5(C) to this Sixth Amendment shall apply.

(A) Section 3.9(e)(iv) of the Agreement is temporarily superseded in its
entirety through December 31, 2024 by the following:

3.9(e)(iv). [****].

(B) Section 4.1(a) of the Agreement is temporarily superseded in its entirety
through December 31, 2024 by the following:

4.1(a) Annual Exclusivity Payments are payable within ten (10) Business Days
following January 1 of each calendar year during the Term, beginning in 2011,
for so long as Biomet 3i maintains the exclusive Distribution rights for
Implants granted by RTI under this Agreement; provided that (i) any Annual
Exclusivity Payment that falls due during an Impeding Event shall be reduced by
the adjustments set forth in Section 4.1(a)(1), subject to [****]
Section 4.1(a)(2), and payable no later than ten (10) Business Days after the
[****] have been determined to the commercially reasonable satisfaction of both
parties and any refunds payable by RTI to Biomet 3i pursuant to
Section 4.1.1(c)-(d) have been determined and paid in accordance with
Section 4.1.1(e), and (ii) any Annual Exclusivity Payment that falls due after
Biomet 3i has failed to meet the Minimum Requirements shall not be payable until
such failure has been cured by Biomet 3i. In the event that Biomet 3i fails to
meet the Minimum Requirements and fails to cure the shortfall in accordance with
the cure procedures outlined in this Agreement and, as a result, RTI converts
Biomet 3i’s exclusive Distributions rights under this Agreement to non-exclusive
rights, then (x) any Annual Exclusivity Payment made

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      3 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

by Biomet 3i for the then current calendar year, i.e. the calendar year
immediately subsequent to the calendar year in which Biomet 3i failed to meet
the Minimum Requirements, shall be refunded to Biomet 3i, (y) Biomet 3i will
have no further obligation to pay the Annual Exclusivity Payments to RTI, and
(z) Biomet 3i’s obligation to use RTI as its sole source provider pursuant to
Section 2.4 shall terminate.

4.1(a)(1) Any Annual Exclusivity Payment that falls due during an Impeding Event
shall be adjusted prior to payment as follows:

(i) [****]3

(ii) [****]4.

4.1(a)(2). Within 90 days following the later to occur of [****].

(C) A new Section 4.1.1 shall be temporarily incorporated into the Agreement
through December 31, 2024 as follows:

4.1.1.

(a) Notwithstanding anything herein to the contrary, in no event shall the
refund amounts [****].

(b) Notwithstanding anything herein to the contrary, with respect to any [****],
RTI shall have no obligation to make any [****].

(c) This Section 4.1.1(c), during its applicable period, shall apply in lieu of
Section 4.1(b) or (c). Without limiting the indemnification provisions of this
Agreement, upon the occurrence of [****].

(d) This Section 4.1.1(d), during its applicable period, shall apply in lieu of
Section 4.1(d). Notwithstanding the foregoing, and without limiting the
indemnification provisions of this Agreement, in the event that [****]5

(e) RTI shall make any refund payment due to Biomet 3i under subsection 4.1.1(c)
above in cash or immediately available funds within ninety (90) days after
resolution of the Impeding Event. Any refund payment due to Biomet 3i under
subsection 4.1.1(d) above shall be paid by RTI in cash or immediately

 

3 

[****]

4 

[****]

5 

[****]

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      4 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

available funds within fifteen (15) months after the occurrence of the Impeding
Event.

(f) RTI shall have the right, not more than once during any 12-month period, to
have independent certified public accountants selected by RTI and reasonably
acceptable to Biomet 3i inspect Biomet 3i’s books and records pertaining to
[****]; provided however, that no inspection shall be permitted (a) for books
and records pertaining to calendar years prior to 2017 or (b) for the purpose of
re-examining any [****] examined in prior audits. Such inspection shall only
occur during regular business hours upon at least 15 Business Days’ prior
written notice to Biomet 3i. At Biomet 3i’s request, such independent certified
public accountants shall be required to enter into a confidentiality agreement
with Biomet 3i in form and substance reasonably acceptable to Biomet 3i. All
audits shall be conducted in a manner to minimize the effects of currency
exchange rate fluctuations (to the extent permitted by applicable accounting
standards and governing Law). Such audit shall be at RTI’s expense, unless such
audit reveals an underpayment by Biomet 3i to RTI of more than [****], in which
case Biomet 3i shall reimburse the reasonable, out-of-pocket costs of the
accountants engaged by RTI to perform such audit, up to a maximum of [****].

(g) Within a commercially reasonable time6 following the commencement of an
Impeding Event, Biomet 3i shall provide RTI with [****].

(D) With respect to any Impeding Event that commences on or after the Sixth
Amendment Effective Date and prior to January 1, 2025 but has not been resolved
by December 31, 2024, (i) the Annual Exclusivity Payment remitted in calendar
year 2024 (or otherwise the last-remitted Annual Exclusivity Payment) shall not
be subject to an AEP Repayment in 2025 and shall be deemed the “current year
Annual Exclusivity Payment received by RTI prior to the Impeding Event” as used
in the Agreement, and (ii) the Annual Exclusivity Payment applicable to 2025
shall not be payable except pursuant to the terms of Section 4.1(a) without
giving effect to this Sixth Amendment.

 

6 

[****]

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      5 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

6. Fees for Implants. This Section 6 to this Sixth Amendment shall apply only to
and during the period commencing from the Sixth Amendment Effective Date and
concluding upon the later to occur of: (1) January 1, 2025; or (2) the date on
which Biomet 3i’s exclusive Distribution rights under the Agreement become
non-exclusive rights. Upon the later to occur of: (1) January 1, 2025; or
(2) the date that Biomet 3i’s exclusive Distribution rights under the Agreement
become non-exclusive rights, Section 4.2 shall revert to its prior terms without
giving effect to this Sixth Amendment and upon such date the Fees for the
remainder of the calendar year in which such date occurs shall [****]. For
clarification, the revised Fees shall apply to all orders placed on or after the
later of the dates set forth above.

(A) Section 4.2 of the Agreement is hereby amended and replaced in its entirety
with the following:

“4.2. Fees for Implants.

(a) Fees for the Implants in effect as of September 1, 2018 [****].

(b) Fees shall be adjusted pursuant to this Section 4.2(b) [****].

(i) The Fee for each Implant (by SKU) other than the Implants included in Annex
6.2 to this Sixth Amendment (each, an “Annex 6.2 Implant”) during each calendar
year from 2020 through 2024 shall be equal to [****].

(ii) The Fee for each Annex 6.2 Implant during calendar year 2020 is set forth
within Annex 6.2 to this Sixth Amendment. During calendar years 2021 through
2024, the Fee for each Annex 6.2 Implant shall be equal [****].

(c) Prior to the commencement of each new calendar year, [****].

(d) On or prior to March 31 of each calendar year during the Term, Biomet 3i
will provide to RTI a written report of [****].”

7. Fee Rebate. Section 4.3 of the Agreement is hereby amended and replaced in
its entirety with the following:

“4.3. [****]

8. Audits. A new Section 4.7 shall be added to the Agreement as follows:

“4.7 RTI Financial Audits. RTI shall have the right, not more than once during
any 12-month period, to have independent certified public accountants selected
by RTI and reasonably acceptable to Biomet 3i inspect Biomet 3i’s books and
records pertaining to the 60-month period prior to the inspection date for the
sole purpose of verifying the accuracy of the [****], provided however, that no
inspection shall be permitted (a) for books and records pertaining to [****] or
(b) for the purpose of re-examining any [****] examined in prior audits. Such

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      6 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

inspection shall only occur during regular business hours upon at least
15 Business Days’ prior written notice to Biomet 3i. At Biomet 3i’s request,
such independent certified public accountants shall be required to enter into a
confidentiality agreement with Biomet 3i in form and substance reasonably
acceptable to Biomet 3i. All audits shall be conducted in a manner to minimize
the effects of currency exchange rate fluctuations (to the extent permitted by
applicable accounting standards and governing Law). Such audit shall be at RTI’s
expense, unless such audit reveals erroneous calculations that cause an
underpayment by Biomet 3i to RTI of more than [****] due to an erroneous
calculation of either or both of the [****], in which case Biomet 3i shall
reimburse the reasonable, out-of-pocket costs of the accountants engaged by RTI
to perform such audit, up to a maximum of [****].”

9. Inventory. Section 5.2 of the Agreement is hereby amended and replaced in its
entirety with the following:

“Inventory. [****].

10. Term. Section 12.1 of the Agreement is hereby amended and replaced in its
entirety with the following:

“12.1. Term. This Agreement shall become effective on the Effective Date and
shall continue in effect until December 31, 2020 (the “Initial Term”). The
Initial Term will be renewed automatically thereafter for successive two-year
periods provided that Biomet 3i gives RTI written notice of its intent to renew
the Agreement at least 365 days prior to the expiration of the Initial Term or
the applicable renewal term. The Parties agree that (a) the Minimum Requirements
for the first renewal term (January 1, 2021 through December 31, 2022) and the
second renewal term (January 1, 2023 to December 31, 2024) shall be calculated
as set forth in Section 3 of this Sixth Amendment. Unless otherwise agreed to in
writing by both Parties, the Minimum Requirements for the third renewal term
(January 1, 2025 to December 31, 2026) will be equal to $[****], and for each
subsequent renewal term, will be equal to [****] of the Minimum Requirements for
the final calendar year of the prior renewal term. The Parties agree that the
Annual Exclusivity Payment for the first renewal term (January 1, 2021 through
December 31, 2022) and the second renewal term (January 1, 2023 to December 31,
2024) shall be as set forth in Section 4 of this Sixth Amendment. Unless
otherwise agreed to in writing by both Parties, the Annual Exclusivity Payment
for the third renewal term (January 1, 2025 to December 31, 2026) will be USD
$[****], and for each subsequent renewal term will be equal to [****] of the
Annual Exclusivity Payment for the final calendar year of the prior renewal term
(i.e., effective January 1, 2025, both the Minimum Requirements and the Annual
Exclusivity Payment shall revert to values that would apply without giving any
effect to the Sixth Amendment). This Agreement may be terminated before
expiration of the Initial Term or any renewal term only by agreement of the
Parties or in accordance with Section 12.2. The

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      7 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

period from the Effective Date through the date of expiration or termination of
this Agreement shall be referred to as the “Term.””

11. Consequences of Termination. Section 12.3(b) of the Agreement is hereby
amended and replaced in its entirety with the following:

“(b) Inventory. Upon the expiration or termination of this Agreement,
(i) Biomet 3i shall purchase, in accordance with the terms and conditions set
forth in this Agreement, the inventory of Implants maintained by RTI pursuant to
Section 5.2; provided, however, that Biomet 3i shall have the option, and not
the obligation, to purchase such inventory in excess of [****] inventory of the
Implants, (ii) at Biomet 3i’s request, RTI shall continue to process and deliver
to Biomet 3i all Implants that are the subject of a Firm Order from Biomet 3i as
of the date of expiration or termination, and (iii) Biomet 3i shall be permitted
to distribute any remaining inventory of the Implants until depleted, including
any Implants delivered pursuant to clauses (i) and (ii) above (and for such
purpose Biomet 3i’s Distribution’s rights under this Agreement shall continue in
effect).”

12. No Waiver. Nothing contained in this Sixth Amendment shall operate, comprise
or be construed as a waiver or estoppel of any right, remedy, power, privilege,
or condition arising from the Agreement, whether occurring before or after the
Sixth Amendment Effective Date. [****].

13. Effect on the Agreement. Except as specifically amended above, the Agreement
shall remain in full force and effect. This Sixth Amendment is being effected in
accordance with Section 13.4 of the Agreement.

14. Applicable Law. This Sixth Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to its choice
of law rules.

[Remainder of page intentionally left blank;

Signatures appear on following page]

 

Sixth Amendment to RTI-ZBD 2010 Exclusive Distribution Agreement      8 of 8  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, each Party has caused this Sixth Amendment to be executed by
its respective duly authorized representative as of the Sixth Amendment
Effective Date.

 

RTI SURGICAL, INC.     BIOMET 3i, LLC By:   /s/ Olivier Visa     By:   /s/
Indraneel Kanaglekar Name:  Olivier Visa     Name:  Indraneel Kanaglekar
Title:    Vice President     Title:    Vice President

Date:   September 21, 2018     Date:   September 21, 2019

 

S-1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

ANNEX 6.1

Defined Terms

[****]

[****]7

[****]

[****]

[****]

[****]

[****]8

“Legacy Implant” means any Implant other than a Newly Launched Implant.

[****]

[****]

[****]

[****]

[****]

[****]

“Newly Launched Implant” means, with respect to any Minimum Requirement
Adjustment Year, any Implant that is commercially sold by Biomet 3i for the
first time during the five-year period expiring on December 31 of the calendar
year immediately preceding such Minimum Requirement Adjustment Year.

[****]

[****]

“Qualifying Firm Orders” means, with respect to each calendar year beginning in
2018, all Firm Orders placed by Biomet 3i with a specified delivery date that
occurs during such calendar year, but excluding any Firm Orders specifying a
delivery date that does not comply with the

 

7 

[****]

8 

[****]

 

Annex 6.1-1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

minimum lead times set forth on Exhibit A to the Agreement if such lead times
would result in a delivery date that occurs after such calendar year; provided,
however, that if Biomet 3i requests expedited or early delivery in any Firm
Order and RTI delivers in advance of the minimum lead times as requested by
Biomet 3i, then such Firm Order will count towards the calendar year during
which the Implants were actually delivered.

[****]

 

Annex 6.1-2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

ANNEX 6.2

[****]

 

Annex 6.2-1